FINAL ACTION
Response to Amendments
1.	The amendments of Claims 1-5 and 20, dated July 01, 2021, are acknowledged.
Claims Objection
2.	Claim 18 is objected to because of the following informality:
Claim 18, line 2, replace “rupture” with -- rupture portion --.
Claim Rejections – 35 U.S.C. §102
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102(a)(1) that form the basis for the rejections under this section made in this Office action:
102(a)(1) Conditions for patentability. NOVELTY; PRIOR ART:
A person shall be entitled to a patent unless the claimed invention was patented, described in a:
• Printed publication; • Public use; • On sale; or • Otherwise available to the public before the effective filing date of the claimed invention.
* Exception 102(b)(1)(A): To overcome this rejection under 35U.S.C. §102(a)(1) by showing, under 37CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35U.S.C. §102(a)(1);
**Exception 102(b)(1)(B): By providing evidence of a prior public disclosure via an affidavit or declaration under 37CFR 1.130(b).  Applicant is reminded that failure to fully reply to this requirement for information will result in a holding of abandonment.
 4.	Claims  1, 3-7 and 15-19 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by U.S. Patent No. 9,974,985 to Jung et al (referred to as Jung).
In re claim 1, Jung discloses a semiconductor device comprising; 
- a trench 119a-b formed in a substrate 101 [Fig. 3B];
- an active region 103a-b defined in the substrate by the trench 119a-b [Fig. 3C];
- an isolation layer 117 formed in the trench [col. 6, ln.62], and
- including a rupture portion (i.e., insulating layer 117, trenches 119a-b & plugs 123a-b in Fig. 3D-E) contacting an edge of the active region 103a-b;
123a-b formed on the isolation layer 117 so as to contact the rupture portion [Fig. 3D]; and a gate structure 100a-b including a gate dielectric layer formed on the active region 103a-b and a gate electrode 107a-b formed on the gate dielectric layer 105a-b [Fig. 2].
In re claim 3, Jung discloses the isolation layer 117 including a gap-fill material filling a lower portion of the trench 119a-b, and the rupture portion having a vertically upward shape from the gap-fill material [Fig. 3C].
In re claim 4, Jung discloses:
- the isolation layer 117 including a liner inherently formed over the trench; and 
- a gap-fill material 123 filling the trench 119 over the liner, wherein the rupture portion is formed at a portion of the liner which is in contact with the first conductive plug 123 [Fig. 3D].
In re claim 5, Jung discloses the rupture portion (i.e., insulating layer 117, trenches 119a-b & plugs 123a-b in Fig. 3D-E) of the isolation layer 117 including silicon oxide, silicon nitride or a combination thereof [col. 7, ln.5].
In re claim 6, Jung discloses first and second spacers 115a-b formed on respective sidewalls of the gate structure, wherein the first conductive plug 123a-b is self-aligned with a sidewall of the first spacer.
In re claim 7, Jung discloses a bottom surface of the first spacer 115a-b directly contacts a top surface of the rupture portion and the edge of the active region 103a-b [Figs. 3B-F],
In re claim 15, Jung discloses the active region 103a-b including a channel105a-b when the rupture portion is ruptured [Figs. 2-3].
In re claim 16, Jung discloses the semiconductor device including an anti-fuse, the first conductive plug 123a driven as a program gate for rupturing the rupture portion, and the gate structure 100a driven as a select gate [Fig. 2 and col. 5, ln.6].
In re claim 17, Jung discloses the first conductive plug 123a including a metal-based material [col. 5].
In re claim 18, Jung discloses the rupture portion disposed laterally between a lower portion of the first conductive plug 123a-b and the edge of the active region 103a-b [Figs. 3A-F]. (did mention in last OA)
In re claim 19, Jung discloses the rupture portion being direct contact with a lower portion of the first conductive plug 123a-b and is not in contact with the edge of the active region 103a-b [Figs. 3A-F].
5.	Claims  1, 3-7 and 15-19 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by U.S. Patent No. 9,627,390 to Choi et al (referred to as Choi).
In re claim 1, Choi discloses a semiconductor device comprising; 
- a trench 210t formed in a substrate 100 [Figs. 5-6, 10 & 12];
- an active region 112 (or 122 in Fig. 12) defined in the substrate by the trench [col. 15, ln.62];
- an isolation layer 540 formed in the trench 210t [Fig. 5 & col. 13, ln.31], and
- including a rupture portion (i.e., region 112, trenches 210t, dielectric layer 540 & plug 510, in Fig. 5) contacting an edge of the active region 112;
- a first conductive plug 510 formed on the isolation layer 540 so as to contact the rupture portion [Figs. 5-6, 10 & 12 and col. 16, ln.58]; and 
- a gate structure including a gate dielectric layer 220 formed on the active region 112, and a gate electrode 210 formed on the gate dielectric layer 220 [col. 14, ln.50].

    PNG
    media_image1.png
    238
    283
    media_image1.png
    Greyscale
    
    PNG
    media_image2.png
    236
    439
    media_image2.png
    Greyscale
   
    PNG
    media_image3.png
    279
    542
    media_image3.png
    Greyscale

Application(Fig.3A) vs Jung (US Pat. 9,974,985)Fig.3C in view of Choi (US Pat. 9,627,390)Fig.5
In re claim 3, Choi discloses the isolation layer 540 including a gap-fill material filling a lower portion of the trench 210t, and the rupture portion having a vertically upward shape from the gap-fill material [Fig. 5 and col. 15, ln.19].
In re claim 4, Choi discloses:
- the isolation layer 540 including a liner 225 formed over the trench [col. 15, ln.19]; 
- and a gap-fill material filling the trench 210t over the liner, wherein the rupture portion is formed at a portion of the liner 225 which is in contact with the first conductive plug 510 [Figs. 5-6, 10 & 12].
In re claim 5, Choi discloses the rupture portion (i.e., region 112, trenches 210t, dielectric layer 540 & plug 510, in Fig. 5) of the isolation layer 540 including silicon oxide, silicon nitride or a combination thereof [col. 13, ln.45].
In re claim 6, Choi discloses first and second spacers 220 formed on respective sidewalls of the gate structure 210, wherein the first conductive plug 510 is self-aligned with a sidewall of the first spacer.
In re claim 7, Choi discloses a bottom surface of the first spacer 220 directly contacts a top surface of the rupture portion and the edge of the active region 112 [Figs. 5-6, 10 & 12],
In re claim 15, Choi discloses the active region 112 including a channel220 when the rupture portion is ruptured [Figs. 5-6 & 10].
In re claim 16, Choi discloses the semiconductor device including an anti-fuse, the first conductive plug 510 driven as a program gate for rupturing the rupture portion, and the gate structure 210 driven as a select gate [Figs. 5-6, 10 & 12 and col. 5, ln.6].
In re claim 17, Choi discloses the first conductive plug 510 including a metal-based material [col. 18].
In re claim 18, Choi discloses the rupture portion disposed laterally between a lower portion of the first conductive plug 510 and the edge of the active region 112 [Figs. 5-6, 10 & 12].
In re claim 19, Choi discloses the rupture portion being direct contact with a lower portion of the first conductive plug 510 and is not in contact with the edge of the active region 112 [Figs. 5-6].
In re claim 20, Choi discloses the first conductive plug 510 having a smaller width than the trench 210t, and disposed on the isolation layer 540 [Figs. 5-6, 10 & 12].  
Claim Rejections – 35 U.S.C. §103
6.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
103(a) Conditions for patentability. Non-Obvious Subject Matter:
A patent for a claimed invention may not be obtained, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made
7.	Claims 2, 8-14 and 20 are rejected under 35 U.S.C. §103(a) as being unpatentable over Jung et al (U.S. Patent No. 9,305,786) or Choi et al (U.S. Patent No. 9,627,390) in view of Sung et al (U.S. Patent No. 9,257,345). 
In re claim 2, neither Jung nor Choi suggests the rupture portion of the isolation layer 
It would have been obvious to a person having skills in the art to have modified the rupture portion and the gate dielectric layer in Jung by utilizing the claimed “rupture portion having a width that is smaller than the thickness of the gate dielectric layer.”  Since this is merely a thickness that may be desired for a given application it has been held that modifying the anti-fuse of a semiconductor device art involves routing skill in the art. MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 8, none of the cited arts teaches or suggests first/second impurity regions. 
Sung, teaching an analogous anti-fuse art to that of Jung and Choi, discloses:
- a first impurity region 105 formed in the edge of active region so as to contact rupture portion [Fig. 3] ;

    PNG
    media_image4.png
    303
    392
    media_image4.png
    Greyscale
- a second impurity region 103 formed in the active region so as to be spaced apart from the first impurity region 105 [col. 5]; and
- a channel region 102 defined between the first and second impurity regions, wherein the gate structure 100 is disposed on the channel region [Fig. 2].  
It would have been obvious to a person having skills in the art to have modified the anti-fuse device in Jung or Choi by utilizing first/second impurity regions for the purpose of controlling breakdown voltage of the device.
In re claim 9, Sung discloses the first and second impurity regions 103, 105 being of asymmetric shapes having different depths [Fig. 3].
In re claim 10, Sung discloses the first and second impurity regions 103, 105 being of asymmetric shapes having different widths [Fig. 5A].
In re claim 11, Sung discloses the first impurity region 103 including a first shallow impurity region, and the second impurity region 105 including a second shallow impurity region 105c having the same depth as the first shallow impurity region and a deep impurity region having a larger depth than the first and second shallow impurity regions [Fig. 5A].
In re claim 12, Sung discloses inherently each of the first and second shallow impurity regions including a low-concentration impurity, and the deep impurity region including a high-concentration impurity having a higher concentration than the low-concentration impurity, wherein the low-concentration and high-concentration impurities have the same conductive type.
In re claim 13, neither Jung nor Choi teaches or suggests the rupture portion and the first impurity region having the same depth.  
It would have been obvious to a person having skills in the art to have modified the rupture portion and the first impurity region in Jung by utilizing the claimed “rupture portion and the first impurity region having the same depth.”  Since this is merely a depth that may be desired for a given application it has been held that modifying the anti-fuse of a semiconductor device art involves routing skill in the art. See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 14 Sung discloses second conductive plug 117b in contact with second impurity region 105c
In re claim 20, Jung discloses the first conductive plug 123 disposed on the isolation layer.
Jung is silent about the first conductive plug having a smaller width than the trench.  
Jung by utilizing the claimed “first conductive plug having a smaller width than the trench.”  Since this is merely a width that may be desired for a given application it has been held that modifying the anti-fuse of a semiconductor device art involves routing skill in the art. See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
Response to Arguments
8.	Applicants’ arguments dated July 1, 2021 have been fully considered but they are unpersuasive.  Applicant argued that Jung does not disclose or teach important features of the claimed invention.  The Examiner notes that Jung clearly teaches or suggests all invention features (emphasis added: an active region 103a-b defined in the substrate by the trench 119a-b [Fig. 3C]; an isolation layer 117 formed in the trench [col. 6, ln.62], and including a rupture portion (i.e., insulating layer 117, trenches 119a-b & plugs 123a-b in Fig. 3D-E) contacting an edge of the active region 103a-b;  a first conductive plug 123a-b formed on the isolation layer 117 so as to contact the rupture portion [Fig. 3D]; and a gate structure 100a-b including a gate dielectric layer formed on the active region 103a-b and a gate electrode 107a-b formed on the gate dielectric layer 105a-b [Fig. 2]).  Applicant also argued that Choi fails to disclose or teach the features of claim 1. The Examiner notes that Choi does or suggest all features of claim 1 (emphasis added: an active region 112 (or 122 in Fig. 12) defined in the substrate by the trench [col. 15, ln.62]; an isolation layer 540 formed in the trench 210t [Fig. 5 & col. 13, ln.31], and including a rupture portion (i.e., region 112, trenches 210t, dielectric layer 540 & plug 510, in Fig. 5) contacting an edge of the active region 112; a first conductive plug 510 formed on the isolation layer 540 so as to contact the rupture portion [Figs. 5-6, 10 & 12 and col. 16, ln.58]; and a gate structure including a gate dielectric layer 220 formed on the active region 112, and a gate electrode 210 formed on the gate dielectric layer 220 [col. 14, ln.50]).  Jung, as well as Choi, do anticipate claim 1.  Claims 2-20, depended on and further limited the claim 1, are therefore be unpatentable for the same reasons mentioned above.
9.	Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire three months from the mailing date of this action.  In the event a first reply is filed within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the three-month shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than six months from the date of this final action.
Contact Information
10.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
July 08, 2021											    /Calvin Lee/

    PNG
    media_image5.png
    7
    666
    media_image5.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815